SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ScheduleTO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) Westfield Financial, Inc. (Name of Subject Company (Issuer)) Westfield Financial, Inc. (Names of Filing Persons (Offeror)) Options to Purchase Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) Common Stock: 96008P104 (CUSIP Number of Class of Securities) James C. Hagan President and Chief Executive Officer Westfield Financial, Inc. 141 Elm Street Westfield, Massachusetts 01085 (413) 568-1911 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copies to: Richard A. Schaberg Hogan Lovells US LLP 555 Thirteenth Street, N.W. Washington, D.C. 20004 (202) 637-5671 Gerald P. Ciejka Westfield Financial, Inc. 141 Elm Street Westfield, Massachusetts 01085 (413) 564-2609 CALCULATION OF FILING FEE Transaction valuation* Amount of filing fee** * Estimated pursuant to Rule 0-11(b)(1) under the Securities Exchange Act of 1934, as amended, solely for purposes of determining the amount of the filing fee.The transaction valuation is based upon the aggregate cash purchase price of approximately $2,151,518 payable for all options to purchase shares of common stock being solicited in this offer. ** The amount of the filing fee, calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, and as modified by Fee Rate Advisory No. 1 for fiscal year 2013, equals $136.40 per $1,000,000 of the transaction valuation. x Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $293.47 Form or Registration No.: Schedule TO-I Filing Party: Westfield Financial, Inc. Date Filed: July 23, 2013 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. x issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:  If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) Introduction This Amendment No.1 (this “Amendment”) amends and supplements the tender offer statement on Schedule TO originally filed with the Securities and Exchange Commission on July23, 2013 (the “Original Schedule TO” and, together with this Amendment, the “Schedule TO”), by Westfield Financial, Inc., aMassachusetts-chartered stock holding company and the parent company of Westfield Bank (the “Company”), pursuant to Section13(e) of the Securities Exchange Act of 1934, as amended, in connection with its offer to purchase certain outstanding options to purchase shares of its common stock, par value $0.01 per share (the “Eligible Options”) on the terms and subject to the conditions set forth in the Offer to Purchase for Cash Certain Outstanding Options to Purchase Common Stock under the Westfield Financial, Inc. 2002 Stock Option Plan and the Westfield Financial, Inc.2007 Stock Option Plan, dated July 23, 2013 (the “Original Offer to Purchase”), as supplemented by the Supplement to the Offer to Purchase, dated August7, 2013 (the “Supplement” and, together with the Original Offer to Purchase, the “Offer to Purchase”). Only those items amended are reported in this Amendment.Except as specifically provided herein, the terms of the Offer remain the same as set forth in the Original Offer to Purchase. You should read this Amendment together with the Original Schedule TO, as amended hereby, and the Original Offer to Purchase, as amended hereby. Item 4. Terms of the Transaction. (a)Material Terms. The information set forth in the Supplement, which is Exhibit (a)(1)(F) to this Amendment. Item 6. Purposes of the Transaction and Plans or Proposals. (c)Plans. The information set forth in the Supplement under the caption “The Offer – 18. Corporate Plans, Proposals and Negotiations” is incorporated herein by reference. Item 7. Source and Amount of Funds or Other Consideration. (b)Conditions. The information set forth in the Supplement under the caption entitled “The Offer– 9. Conditions to Completion of the Offer” is incorporated herein by reference. Item 12. Exhibits. The exhibits required to be filed as part of this Schedule TO are listed in the Exhibit Index attached hereto and are incorporated herein by reference. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. WESTFIELD FINANCIAL, INC. By: /s/ Gerald P. Ciejka Gerald P. Ciejka General Counsel and Vice President Dated: August 7, 2013 EXHIBIT INDEX Exhibit Number Exhibit Name (a)(l)(A) * Offer to Purchase, dated July 23, 2013 (a)(1)(B) * Form of Introductory Letter (a)(1)(C) * Form of Tender Election Form (a)(1)(D) * Form of Withdrawal Election Form (a)(1)(E) * Form of Reminder Notice of Expiration of Offer (a)(1)(F) Supplement to the Offer to Purchase, dated August 7, 2013 (a)(1)(G) Form of Letter - Supplement to the Offerto Purchase (d)(1) Westfield Financial Inc. 2002 Stock Option Plan (incorporated by reference to Appendix B of Westfield Financial Inc.’s Schedule 14A filed with the SEC on May 24, 2002). (d)(2) Amendment to the 2002 Stock Option Plan (incorporated by reference to Appendix A of Westfield Financial Inc.’s Schedule 14A filed with the SEC on April 25, 2003). (d)(3) Westfield Financial Inc. 2007 Stock Option Plan (incorporated by reference to Appendix A of Westfield Financial Inc.’s Schedule 14A filed with the SEC on June 18, 2007). (d)(4) Amendment to the 2007 Stock Option Plan (incorporated by reference to Appendix B of Westfield Financial Inc.’s Schedule 14A filed with the SEC on April 14, 2008). * Previously filed.
